DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or render obvious the claimed combination, in particular generating second generated ultrasonic signals to and receiving second received ultrasonic signals from the spot-weld using the plurality of transducers of the segmented annular phased array probe based on the second position; processing the second received ultrasonic signals from the plurality of transducers of the segmented annular phased array probe to determine a reconstruction image of the first C-scan image at the second position, the reconstruction image determined for a plurality of reconstruction points via an image reconstruction algorithm employing a total focusing method and pre-calculated delay time values associated with time of flight values corresponding to the second received ultrasonic signals received from a first reconstruction point of a first area and a second reconstruction point of a second area radially distant from the first reconstruction point of the first area, wherein reconstruction image is determined based on the first reconstruction point of the first area and excludes the second reconstruction point of the second area, wherein the pre-calculated delay times are further associated with a reconstruction depth of the structure at the first reconstruction point and the reconstruction image includes a second resolution higher than the first resolution 

With respect to claim 11, the prior art does not teach or render obvious the claimed combination, in particular the processor generates second generated ultrasonic signals to and receive second received ultrasonic signals from the spot-weld based on a second position on the structure relative to the spot-weld; and a processor, the processor configured for: processing the first received ultrasonic signals from the plurality transducers of the segmented annular phased array probe to determine a first C-scan image having a first resolution and including the second position on the structure, second position included within the first C-scan image and determined relative to the spot-weld; and processing the second received ultrasonic signals from the plurality of transducers of the segmented annular phased array probe to determine a reconstruction image of the first C-scan image, the reconstruction image determined for a plurality of reconstruction points via an image reconstruction algorithm employing a total focusing method and pre-calculated delay time values associated with time of flight values corresponding to the second received ultrasonic signals received from a first reconstruction point of a first area and a second reconstruction point of a second area radially distant from the first reconstruction point of the first area, wherein reconstruction image is determined based on the first reconstruction point of the first area and excludes the second reconstruction point of the second area, wherein the pre-calculated delay times are further associated with a reconstruction depth of the structure at the first reconstruction point and- the reconstruction image includes  a second resolution higher than the first resolution and also include a reconstruction of a feature dimension of the spot-weld; and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Georgeson (EP1873519) teaches excluding unwanted reflections during C-scans.
Bashyam et al. (5,119,678) teaches excluding unwanted reflection to display internal anomalies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW G MARINI/Primary Examiner, Art Unit 2853